                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION




WALTER JAMES HENRICH,                          2:19-CV-10675-TGB
                  Plaintiff,


      vs.                                ORDER ADOPTING REPORT
                                          AND RECOMMENDATION

SOCIAL SECURITY
COMMISSIONER,
                  Defendant.

     This matter is before the Court on Magistrate Judge Steven

Whalen’s Report and Recommendation of January 21, 2020 (ECF No. 16)

recommending that Plaintiff’s Motion for Summary Judgment (ECF No.

12) be denied, Defendant’s Motion for Summary Judgment (ECF No. 15)

be granted, and the decision of the Commissioner of Social Security be

affirmed.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to the

report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of

January 21, 2020 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Whalen’s Report and Recommendation of January 21, 2020 is

ACCEPTED and ADOPTED.              It is FURTHER ORDERED that

Plaintiff’s Motion for Summary Judgment is DENIED, Defendant’s

Motion for Summary Judgment is GRANTED, and the Commissioner’s

decision is AFFIRMED.



     Dated: February 18, 2020.


                                  BY THE COURT:




                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
